—Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about November 20, 1998, which, insofar as appealed from, adjudged that respondent neglected the subject child, discharged the child to his mother under the supervision of the Administration for Children’s Services for 12 months and directed respondent to complete a parenting skills program and counseling for excessive corporal punishment, unanimously affirmed, without costs.
The finding of neglect is supported by evidence that it was respondent’s practice to discipline the then two-year-old child by grabbing his shoulders and shaking him until he cried and the mother would beg respondent to stop (see, Family Ct Act 1012 [f| [i] [B]). The absence of physical injury does not require a different result (see, Matter of Danielle M., 151 AD2d 240, 242-243). In any event, there was evidence of injury to the child consisting of unexplained, four-inch-long scratches on the child’s back. Concur—Andrias, J.P., Sullivan, Wallach, Rubin and Gonzalez, JJ.